PER CURIAM.
D.M., a juvenile, appeals a juvenile disposition order in circuit court case no. 02-420, which involved a first degree misdemeanor. In the disposition order, for this misdemeanor offense and various unrelated felony offenses, the court committed D.M. “to the Department of Juvenile Justice for placement in [a] High Risk (Level 8) program for an indeterminate period, but no longer than the maximum sentence allowable by law ... or [his] 21st birthday, whichever occurs first....” D.M. contends, and the State concedes, that his misdemeanor sentence must be limited to the maximum term that could be imposed on an adult for the same offense. I.B. v. State, 816 So.2d 280, 232 (Fla. 5th DCA 2002).
We affirm D.M.’s conviction, but, on remand, the circuit court shall clarify the commitment order in circuit court case no. 02-420 to make it clear that D.M.’s commitment is for a period of one year, but not to exceed his 19th birthday. D.M. need not be present for resentencing.
AFFIRMED AND REMANDED FOR CORRECTION OF SENTENCE.
THOMPSON, PLEUS and ORFINGER, JJ., concur.